527 F.2d 500
18 UCC Rep.Serv. 775
UNITED STATES of America, Appellee,v.PS HOTEL CORPORATION et al., Appellants.
No. 75--1342.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 8, 1975.Decided Dec. 31, 1975.Rehearing Denied Jan. 28, 1976.

Henry F. Luepke, Jr., St. Louis, Mo., for appellant.
Edwin E. Huddleson, III, Civ. Div., Appellate Section, U.S. Dept. of Justice, Washington, D.C., for appellee.
Before MATTHES, Senior Circuit Judge, STEPHENSON and HENLEY, Circuit Judges.
PER CURIAM.


1
The central issue raised in this appeal requires a determination of lien priority pursuant to either the Missouri Uniform Commercial Code or applicable principles of federal common law.


2
Former owners and managers of the Parkway House Airport Motor Hotel appeal from the district court's1 judgment enforcing a security interest of the Small Business Administration (SBA) in various assets of the motel.  Essentially, the instant case is a dispute over rights to accounts receivable, valued at $24,707.28, and food and liquor inventory, valued at $3,000.00, of the Parkway Motel.  The claimants are the SBA, the assignee of a security interest in the motel's 'accounts and inventory' under a security agreement executed on October 28, 1971, and Parkway Associates, the motel's former owner, lessor and assignee of the motel's 'rents, issues, income and profits' under an amended lease agreement executed on September 11, 1971.


3
The trial court entered judgment for $27,707.28 in favor of the United States and found that appellants had converted the motel's assets that were subject to the SBA's security interest.  First, the court held that the SBA's perfected security interest in the motel's accounts receivable and food and liquor inventory was entitled to prevail over Parkway Associates' claim of ownership because the lease agreement did not encompass those types of property.  Secondly, the district court found that the SBA's perfected security agreement in the accounts receivable was entitled to priority over the amended lease agreement of Parkway Associates since the latter was not effectively filed under the provisions of the Uniform Commercial Code.


4
We affirm on the basis of the well-reasoned opinion of the district court.  United States v. PS Hotel Corporation, et al., 404 F.Supp. 1188 (E.D.Mo.1975).  We are satisfied that the findings of the district court are amply supported by the record and no error of law is apparent.  See Rule 14.  Our resolution of this matter on the basis of the district court's opinion renders it unnecessary to consider appellee's additional contention that it is entitled to priority under federal common law.


5
Affirmed.



1
 The Honorable John K. Regan, United States District Judge for the Eastern District of Missouri